Citation Nr: 0118071	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a left eye injury during 
service.

3.  The veteran's current left eye disability is not causally 
or etiologically related to service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran a VA 
examination, as well as obtained medical evidence supporting 
the veteran's claim.  The veteran was also afforded a hearing 
by the RO in November 1999.  The Statement of the Case 
provided to the veteran and his representative informed him 
of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  As such, the Board 
finds that the duty to assist was satisfied, and the Board 
will proceed with a disposition on the merits.

The veteran claims entitlement to service connection for 
residuals of an injury to the left eye. A veteran is entitled 
to service connection for a disability resulting from a 
disease or injury incurred in or aggravated in the line of 
duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of the veteran's separation 
examination report, VA medical records, and a VA examination 
report, as well as a statement from the veteran's ex-wife.  
The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain those records.  
It appears that most of the veteran's service medical records 
cannot be located at the National Personnel Records Center, 
and that attempts to reconstruct those records have been 
unsuccessful.  Further, a search of the morning reports from 
the 91st SR Wing, Lockbourne AFB, Ohio from August 1954 to 
October 1954 reportedly contained no remarks concerning the 
veteran. 

The veteran's separation examination report, dated December 
1954, is negative for reports of an eye injury or disability.  
The report shows no history or findings of an eye disease or 
injury.  The veteran's vision at time of his separation 
examination was 20/40 in the right eye and 20/20 in the left 
eye.  

A statement by the veteran's ex-wife, A.W., dated November 
1999, is also of record.  According to the statement by A.W., 
the veteran received an injury to his left eye in October 
1954, when a safety wire that the veteran was working on 
broke.  The statement further indicated that the veteran 
received treatment at the hospital located on Lockbourne Air 
Force Base and that the veteran's eye injury "caused 
problems with his eyes since that time."

VA medical records dated December 1997, August 1998, November 
1998, and March 1999 have been associated with the veteran's 
claims file.  According to the December 1997 records, the 
veteran reported a history of a left eye injury during 
service.  The veteran also related having decreased vision in 
his left eye.  The August 1998 record indicates that the 
veteran reported that he experienced an eye injury in 1954, 
when he got a wire in his left eye.  The veteran also related 
that he experiences decreased visual acuity in his left eye.  
The examiner noted that there was no chart available for 
review.  Examination revealed that the veteran's corrected 
visual acuity was 20/25 in the right eye and 20/40 in the 
left eye with a normal slit lamp exam and full bilateral eye 
motility.  Following examination, the veteran was assessed as 
having refractive error and presbyopia, as well as decreased 
visual acuity of the left eye, "likely secondary to old 
trauma."  In addition, a November 1998 record from the 
veteran's dilation examination revealed that the veteran 
reported that he has had poor vision since an injury in the 
1950s.  The veteran's corrected vision was 20/25 for the 
right eye and 20/50 for the left eye with even pigment in the 
macula of both eyes.  No evidence of optic nerve disturbance 
was noted.  The assessment stated that there was no apparent 
ocular pathology and that the veteran had unexplained 
decreased visual acuity of the left eye.  The March 1999 
record indicates that the veteran related information 
concerning a left eye wire injury while in the military.  The 
veteran's corrected vision in the right eye was 20/40 and 
20/80 in the left eye.  No assessment was noted.

The veteran was afforded a VA examination in connection with 
his claim for service connection in November 2000.  According 
to the VA examination report, the veteran complained of 
decreased vision and reported that he was struck in the left 
eye with a wire while in service, in approximately 1954.  The 
veteran also reported that he has experienced decreased 
vision over the years since then, which was corrected by 
glasses until recently.  The veteran stated that his vision 
is not entirely corrected by his latest prescription, but 
denied pain or other symptoms.  

Examination revealed that the veteran's best-corrected 
distant vision was 20/25 for the right eye and 20/40 for the 
left eye.  The veteran's best corrected near vision was 20/25 
in the right eye and 20/30 in the left eye.  The examiner 
noted that the veteran's visual fields were full and 
extraocular motility was intact.  In addition, the slit lamp 
examination revealed that the veteran had a 1-2+ nuclear 
sclerotic and 1+ posterior subcapsular cataract in both eyes, 
with the left cataract slightly greater than the cataract of 
the right eye.  The examiner further noted that the slit lamp 
examination was otherwise unremarkable and that there were no 
corneal scars corresponding with an external injury to the 
left eye.  The examiner also stated that the disk, vessels, 
macula, and periphery were normal.  The examiner concluded 
that there was no evidence of prior trauma upon examination 
and no residuals of any in-service injury to the left eye.  
The examiner further concluded that the veteran's decreased 
vision in the left eye is most likely due to the veteran's 
left eye cataract.

An award of service connection requires that the veteran have 
a disability as a result of a disease or injury incurred 
during service.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence 
of record does not establish that the veteran has a current 
disability as a result of an injury to the left eye.  The 
Board acknowledges that the veteran's service medical records 
are not available to verify whether he received an injury to 
the left eye.  However, even assuming without deciding that 
the circumstances with the safety wire and the veteran's left 
eye did happen in the manner reported by the veteran, the 
Board cannot ignore the fact that the veteran's separation 
examination report was negative for an eye pathology or 
disorder, or decreased vision.  More importantly, the Board 
notes that significant weight must be placed on the recent VA 
examination report.  This examiner, who had benefit of 
reviewing the entire evidentiary record as well as 
opportunity to examine the veteran, clearly concluded that 
examination of the veteran was negative for corneal scars 
consistent with an external injury to the left eye or other 
evidence of prior trauma to the left eye.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  Although the August 1998 VA medical record 
noted decreased visual acuity of the left eye "likely 
secondary to old trauma," subsequent VA medical records and 
the November 2000 VA examination report state that there was 
no evidence of any optic nerve disturbance or ocular 
pathology.  Further, while the Board concedes that the 
veteran currently has cataracts in both eyes, with the left 
eye cataract greater than the right eye cataract, there is 
simply no evidence linking the veteran's current cataract of 
the left eye to an injury to the left eye during service.  
The November 2000 VA examiner clearly found no evidence of 
prior trauma to the left eye on examination.  Moreover, the 
statement by the veteran's ex-wife that the veteran's eye 
injury caused subsequent problems with his eyes is 
insufficient to establish a causal link between any left eye 
injury and any current disability of the left eye.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  As such, the Board must find that the veteran's 
current left eye disability was not incurred during service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for residuals of a left eye injury.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provision of 38 U.S.C.A. § 5107, as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for residuals of a left eye injury is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

